SIXTH AMENDMENT TO THE

RUBY TUESDAY, INC. STOCK INCENTIVE

AND DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

THIS SIXTH AMENDMENT is made this 11th day of July, 2006, by Ruby Tuesday, Inc.,
a corporation duly organized and existing under the laws of the State of Georgia
(hereinafter called the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Ruby Tuesday, Inc. Stock Incentive and
Deferred Compensation Plan for Directors, which is currently maintained under an
amended and restated indenture which became effective as of September 28, 1994
(the “Plan”);

 

WHEREAS, the Company desires to amend the Plan to provide for the grant of
annual option awards, annual grants of restricted stock or a combination of
both, as provided herein; and

 

WHEREAS, the Board of Directors of the Company has duly approved and authorized
this amendment to the Plan;

 

NOW, THEREFORE, the Company does hereby amend the Plan, effective as of the date
of the 2006 annual meeting of the Company’s shareholders, as follows:

 

 

1.

By adding a new Section 1.1(g-1):

 

“(g-1)     ‘Conversion Multiple’ means a multiple derived from the
Black-Scholes-Merton stock option valuation methodology which is intended to
convert the present value of an Option to the value of a share of Stock. The
value of the Conversion Multiple equals 3.4 as of the date of the 2006 annual
meeting of the Company’s shareholders. From time to time and in any event no
later than every third anniversary of the annual meeting of the Company’s
shareholders, the Committee shall cause the Conversion Multiple to be further
evaluated under the Black-Scholes-Merton methodology to determine whether the
Conversion Multiple should be adjusted for the purpose of converting the present
value of an Option to the value of a share of Stock. Such adjustment, if any,
shall be made by the Committee in its sole discretion.”

 

2.            By deleting the first sentence of the head language of Section
3A.2 and by substituting therefor the following:

 

“An Annual Option shall represent the right to purchase shares of Stock at a per
share exercise price equal to the Fair Market Value of a share of Stock on the
date of grant, which is the date of the annual meeting of the shareholders of
the Company for which the award is made. The number of shares of Stock subject
to each Annual Option shall be 8,000, reduced (but not below zero) by the
product of the number of shares of Stock subject to each Restricted Stock Award,
if any, granted pursuant to Section 3 respecting the same annual meeting of
shareholders, multiplied by the Conversion Multiple.”

 

 

3.

By deleting Section 3 in its entirety and by substituting therefor the
following:

 

“SECTION 3 RESTRICTED STOCK AWARDS

 

3.1          Awards. Each Participant who is a director and who is not an
employee of the Company shall be granted a Restricted Stock Award as of the date
of each annual meeting of the shareholders of the Company beginning with the
2006 annual shareholder meeting, if such Participant is elected or re-elected as
a director of the Company at that meeting or otherwise continues to serve as a
director of the Company immediately following that meeting and if the Board of
Directors affirmatively approves the grant of



Restricted Stock Awards to otherwise eligible directors with respect to each
such annual meeting no later than the date of that annual meeting. In the event
the number of Maximum Plan Shares, reduced by the number of such Maximum Plan
Shares previously issued or issuable under the Plan, is insufficient to fund all
of the Restricted Stock Awards to be granted as of any annual meeting of the
shareholders of the Company, then no Restricted Stock Awards with respect to
that meeting or any subsequent meeting shall be granted unless and until the
Plan is amended to increase the number of Maximum Plan Shares; provided,
further, that no Restricted Stock Awards shall be granted with respect to annual
meetings that take place prior to the effective date of any such amendment. Each
Restricted Stock Award shall be evidenced by a Stock Incentive Agreement which
shall incorporate the applicable terms of the Plan.

 

3.2         Shares Subject to Each Award. The number of shares of Stock subject
to each Restricted Stock Award shall be determined by the Board of Directors at
the time a determination is made to grant Restricted Stock Awards with respect
to any particular annual meeting of shareholders, but in no event shall that
number exceed the maximum potential Annual Option award divided by the
Conversion Multiple.

 

3.3           Vesting. One-third (1/3) of the shares of Stock subject to a
Restricted Stock Award shall vest on each of the first three (3) anniversary
dates of the original grant date for that Restricted Stock Award, provided the
Participant remains a member of the Board of Directors as of the applicable
anniversary date. In the event a Participant ceases to be a member of the Board
of Directors prior to the third anniversary of the grant date of a Restricted
Stock Award, any unvested shares under that Restricted Stock Award shall be
forfeited. Notwithstanding the preceding, all shares of Stock subject to the
Restricted Stock Award shall become vested on the date the Participant ceases to
be a member of the Board of Directors on account of death, Disability, upon
attaining age 70 or upon a Change in Control.

 

3.4          Escrow of Shares. Any certificates representing the shares of Stock
awarded pursuant to a Restricted Stock Award shall be issued in the
Participant's name, but shall be held by a custodian designated by the Committee
(the “Custodian”) until such time as such shares of Stock become vested or are
forfeited. Each Stock Incentive Agreement governing a Restricted Stock Award
shall appoint the Custodian as the attorney-in-fact for the Participant until
such time as shares of Stock become vested or are forfeited in accordance with
Plan Section 3.3 with full power and authority in the Participant's name, place
and stead to transfer, assign and convey to the Company any shares of Stock held
by the Custodian for such Participant if the Participant forfeits such shares. 
In the event the shares of Stock subject to the Restricted Stock Award become
vested, the Custodian shall deliver the certificate for such shares to the
Participant. In the event the Participant forfeits any or all of the shares of
Stock subject to the Restricted Stock Award, the Custodian shall deliver the
certificate for such shares to the Company. During the period that the Custodian
holds the shares subject to this Section, the Participant shall be entitled to
all rights, except as provided in the Stock Incentive Agreement, applicable to
shares of Stock not so held.

 

3.5          Limitations on Transfer. The Participant shall not have the right
to make or permit to exist any Disposition of the shares of Stock held by the
Custodian until the applicable vesting date determined pursuant to Plan Section
3.3 and any Disposition attempted prior to that date shall be void. The Company
shall not recognize and shall not have the duty to recognize any Disposition not
made in accordance with the Plan.

 

3.6          Withholding. Upon the vesting of any Restricted Stock Award or the
making of any election under Section 83(b) of the Code, the Company has the
right to require the Participant to remit to the Company an amount sufficient to
satisfy any federal, state and local tax withholding requirements. A Participant
may pay the withholding obligation in cash, or, if the applicable Stock
Incentive Agreement provides, a Participant may elect (a “Withholding Election”)
to tender back to the Company the smallest number of whole shares of Stock
which, when multiplied by the Fair Market Value of the shares of Stock
determined as of the date of vesting or election (as applicable), is sufficient
to satisfy the minimum required federal, state and local, if any, withholding
taxes arising from vesting of the Restricted Stock Award or the making of the
Section 83(b) election. A Participant



may make a Withholding Election by executing and delivering to the Company a
properly completed notice of Withholding Election prior to the date on which the
amount of tax required to be withheld is determined in such manner as may be
further prescribed by the Committee. Any Withholding Election made will be
irrevocable; provided further, however, that the Committee may in its sole
discretion disapprove and give no effect to any Withholding Election. Any
failure of a Participant to satisfy his or her tax withholding obligations in
the manner provided in this Section 3.6 shall result in a forfeiture of the
shares of Stock as to which the tax withholding obligations apply and to any
other shares of Stock still subject to the Restricted Stock Award.”

 

4.            By deleting Subsection (a) of Section 7.1 in its entirety and
substituting therefor the following:

 

“(a)        The number of shares of Stock reserved for the award of Stock
Incentives, the number of shares of Stock subject to outstanding Stock
Incentives, the number of shares to be awarded under an Annual Option or
Restricted Stock Award and the exercise price of each outstanding Annual Option
and Option shall be proportionately adjusted for any increase or decrease in the
number of shares of Stock resulting from a subdivision or combination of shares
or the payment of a stock dividend (including, but not limited to, an
extraordinary dividend) in shares of Stock to holders of outstanding shares of
Stock or any other increase or decrease in the number of shares of Stock
outstanding effected without receipt of consideration by the Company.”

 

The adoption of the Sixth Amendment is subject to the approval of the Company’s
shareholders and if such approval is not obtained at the next regularly
scheduled annual meeting of shareholders, the adoption of this Sixth Amendment
shall become null and void and its provisions shall have no force or effect.

 

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to the adoption of this Sixth Amendment.

 

IN WITNESS WHEREOF, the Company has caused this Sixth Amendment to be executed
on the day and year first above written.

 

 

RUBY TUESDAY, INC.

 

 

 

By:

/s/ Samuel E. Beall, III

 

 

 

Title:

Chairman of the Board,

 

Chief Executive Officer and President

ATTEST:

 

By:

/s/ Scarlett May

 

 

Title:

Vice President, General Counsel

 

and Secretary

 

 

[CORPORATE SEAL]

 

 

 